Citation Nr: 1018697	
Decision Date: 05/20/10    Archive Date: 06/04/10

DOCKET NO.  08-39 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Propriety of reduction of the Veteran's service-connected 
disability compensation due to incarceration.  


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The Veteran had active military service from April 1980 to 
June 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 action of the Department of 
Veterans Affairs (VA) Regional Offices (RO) in Detroit, 
Michigan.  


FINDINGS OF FACT

1.  On June [redacted], 2005, the Veteran began a sentence in a state 
prison system for conviction of a felony; the term of his 
incarceration exceeded 60 days.  

2.  In March 2008, the RO notified the Veteran that it had 
reduced his benefits to a 10 percent rate, effective August 
19, 2005, which was the 61st day after his conviction.   


CONCLUSION OF LAW

The reduction of the Veteran's disability compensation 
benefits to the benefits equivalent to a 10 percent 
evaluation, effective from August 19, 2005, due to 
incarceration for a felony conviction, was proper.  38 
U.S.C.A. §§ 5107, 5313 (West 2002); 38 C.F.R. §§ 3.103, 
3.105, 3.665 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Propriety of Reduction

The Veteran asserts that the RO's reduction of his disability 
compensation benefits to the benefits equivalent to a 10 
percent evaluation, effective from August 19, 2005, due to 
incarceration for a felony conviction, was improper.  He 
asserts that he has no income, and that he has expenses which 
are not covered by the state department of corrections, to 
include court and child care restitution, expenses for items 
such as health care, postage, and writing materials, and 
tuition for a four-year bachelor of arts program.  He asserts 
that if his benefits are not reinstated, he will be forced to 
file for bankruptcy upon his release from prison.  He further 
asserts that he has "two terminal illnesses" and that he 
cannot work.  The Veteran has submitted a number of documents 
in support of his assertions, to include a "financial status 
report" (VA Form 5655), received in December 2008.  

As an initial matter, the Board notes that in March 2008, the 
RO notified the Veteran that an overpayment had been created 
in association with his failure to notify VA of his 
incarceration.  The RO subsequently determined that the 
overpayment was $3,277.80.  The Veteran requested a waiver of 
the overpayment, and in May 2008, the Committee on Waivers 
and Compromises (COWC) denied his request.  The Veteran filed 
a timely notice of disagreement, and in October 2008, the RO 
issued a statement of the case.  However, there is no record 
to show that a timely substantive appeal as to the waiver 
issue was ever received.  See 38 C.F.R. §§ 20.200, 20.202 
(2009).  In this regard, in November and December of 2008, 
two appeal forms (VA Form 9's) were received.  Both of these 
Form 9's contain extensive argument as to the reduction 
issue, however, they make no mention of the waiver of 
overpayment issue.  In addition, there is no record of any 
submission received after the expiration of the appeal period 
which contains evidence of an intent to appeal the 
overpayment issue, nor is there any indication that VA has 
taken any action that would lead the Veteran to believe that 
an appeal was perfected on the waiver of overpayment issue.  
Therefore, an appeal has not been perfected as to this issue, 
and it is not before the Board.  Id.; see also Percy v. 
Shinseki, 23 Vet. App. 37 (2009).  

Under VA laws and regulations, a person who is incarcerated 
in a Federal, State or Local penal institution in excess of 
60 days for conviction of a felony will not be paid 
compensation in excess of that amount specified in 38 C.F.R. 
§ 3.665 beginning on the 61st day of incarceration.  38 
U.S.C.A. § 5313(a)(1); 38 C.F.R. § 3.665(a).  

In the case of a veteran with a service-connected disability 
rated at 20 percent or more, the veteran shall not be paid an 
amount that exceeds the rate under 38 U.S.C.A. § 1114(a), 
which is at the rate of 10 percent.  38 C.F.R. § 3.665(d).  
If a disability evaluation is less than 20 percent, the 
veteran shall receive one-half the rate of compensation 
payable under 38 U.S.C.A. § 1114(a).  38 C.F.R. § 3.665(d).

However, VA must notify the veteran that his benefits are 
subject to reduction due to his incarceration, of the rights 
of dependents to an apportionment while the person is 
incarcerated, and conditions under which payments to the 
person may be resumed upon release from incarceration.  38 
C.F.R. § 3.665(a).  In addition, no award of compensation 
shall be reduced or otherwise adversely affected unless the 
beneficiary has been notified of such adverse action and has 
been provided a period of 60 days in which to submit evidence 
for the purpose of showing that the adverse action should not 
be taken.  38 C.F.R. §§ 3.103(b)(2), 3.105(h).  

In September 1995, the RO inter alia granted service 
connection for a low back condition, evaluated as 20 percent 
disabling.  

A "VA and SSA prisoner computer match," dated in October 
2005, indicates that the Veteran was incarcerated in a county 
jail on February [redacted], 2005.  Another "VA and SSA prisoner 
computer match," also dated in October 2005, indicates that 
the Veteran was incarcerated in a state prison on June [redacted], 
2005.  
  
A March 2006 notification letter from the RO to the Veteran 
indicates that VA had obtained information that the Veteran 
had been incarcerated following his conviction of a felony on 
June [redacted], 2005.  This letter notified the Veteran of a proposed 
reduction of compensation benefits due to his incarceration, 
effective July 31, 2005, followed by another reduction, 
effective December 1, 2005, any dependent's rights to 
apportionment, that he had a right to a hearing, and the 
possible resumption of benefits upon his release from 
incarceration.  

A December 2006 notification letter is essentially identical 
to the March 2006 letter, with the exception that it notes 
that the Veteran was incarcerated at a jail on February [redacted], 
2005, followed by incarceration at a state prison on June [redacted], 
2005, and that the effective date for the proposed reduction 
was to be April 25, 2005.  It appears that the December 2006 
notification letter was returned by the Postal Service as 
undeliverable.  

In December 2006, the Veteran submitted a "judgment of 
sentence" to the RO, from a state department of corrections, 
which indicates that the Veteran's sentence began on June [redacted], 
2005.  The Board notes that this document does not indicate a 
release date, however, information received from the state 
department of corrections in November 2008, indicates that 
the "earliest release date" is February [redacted], 2013, and that 
the "maximum discharge date" is February [redacted], 2020.     

In March 2008, the RO notified the Veteran that it had 
reduced his benefits to a 10 percent rate, effective August 
[redacted], 2005, which was the 61st day after his conviction.   

In summary, the Veteran is shown to have begun a sentence for 
a felony conviction on June [redacted], 2005.  The Veteran does not 
contend, and there is no evidence to show, that his 
conviction has been overturned.  Although the Board has 
considered his arguments that he needs a greater amount of 
compensation in order to pay his bills and obligations, to 
the extent that the Veteran seeks equitable relief, the Board 
is without the authority or jurisdiction to consider a claim 
for equitable relief; a grant of equitable relief is solely 
within the discretion of the Secretary of Veterans Affairs.  
See 38 U.S.C.A. § 503 (West 2002); see also Darrow v. 
Derwinski, 2 Vet. App. 303 (1992).  Accordingly, the 
requirements for the reduction of the Veteran's disability 
compensation benefits due to incarceration have been met.  38 
C.F.R. § 3.665.  

Because the law, rather than the facts in this case, is 
dispositive, the benefit-of-the-doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b).  
 
As a final matter, VCAA requirements are not applicable.  
First, the law and not the factual evidence is dispositive of 
this claim.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Smith v. Gober, 14 Vet. App. 227, 231- 32 (2000).  Second, 
the issue on appeal arises under 38 U.S.C.A. § 5313, which 
requires a reduction of benefits for certain incarcerated 
veterans, and not from the receipt of a substantially 
complete application from the veteran.  See 38 U.S.C.A. § 
5103(a).  Thus, the VCAA is not applicable to the appeal of 
the issue of whether the reduction of the Veteran's service-
connected disability compensation due to incarceration was 
proper, and further discussion of compliance with the VCAA in 
regard to this issue is not required.  


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


